Citation Nr: 1701208	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar disc disease prior to March 7, 2016.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbar disc disease from March 7, 2016 .

3.  Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy in the right lower extremity, to include the issue of whether an earlier effective date for the grant of this benefit is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2004, and from May 2007 to July 2008.  For his service, he was awarded the Army Commendation Medal with "V" device and the Combat Action Badge.

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY in which the RO granted service connection for lumbar disc disease and assigned an evaluation of 10 percent, effective July 25, 2008.  In an October 2012 rating decision, the Veteran was separately awarded service connection for radiculopathy in his right lower extremity.  As radiculopathy is a manifestation of his low back disability, the issue of radiculopathy is also considered in this decision. 

In May 2015, the Veteran appeared at a hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In December 2011 and November 2015, the Board remanded one or both of the issues on appeal for further development.  As will be discussed below, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant increased rating claims; and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In May 2011, the Veteran appeared at a BVA hearing held before a different VLJ.  At that time, the issue of an initial disability rating in excess of 10 percent for lumbar disc disease was not properly before the Board.  However, the Veteran raised issues he had with a VA Compensation and Pension (C&P) examination of his back, and the VLJ asked questions to determine the adequacy of the examination as to identifying the Veteran's underlying symptoms.  The Board previously found in its November 2015 decision that the May 2011 VLJ did not take testimony on the lumbar disc issue, only on the adequacy of the examination.  Therefore, the Board determined that a single-judge decision was appropriate in this instance, and there was no need to address the requirements regarding adjudications outlined in Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Also, the U.S. Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on unemployability due to service-connected disability (TDIU) may be a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the question of entitlement to a TDIU has not been raised by the evidence of record; and therefore is not an issue that needs to be addressed by the Board. (The Veteran is employed as an aircraft pilot)  

This appeal was processed using the Veteran's Benefits Management System (VBMS), with records also contained in a Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Prior to March 7, 2016, the Veteran's lumbar disc disease was reflective of forward flexion of the thoracolumbar spine greater than 60 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees; with no evidence of muscle spasm, guarding or localized tenderness.  

2.  From March 7, 2016, the Veteran's lumbar disc disease reflects forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine less than 120 degrees; with no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

3.  Resolving reasonable doubt, the Veteran's lumbar radiculopathy in the right lower extremity has been present throughout the course of this appeal. 

4.  The Veteran's lumbar spine disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis. 


CONCLUSIONS OF LAW

1.  Prior to March 7, 2016, the criteria for a rating in excess of 10 percent for lumbar disc disease had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237 (2016).

2.  From March 7, 2016, the criteria for a rating in excess of 20 percent for lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014);
 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237 (2016).

3.  Resolving doubt in the Veteran's favor, an effective date of July 25, 2008 is assigned for the initial 10 percent disability rating for lumbar radiculopathy in the right lower extremity.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§  3.159, 3.400 (2016).

4.  The criteria for an initial rating in excess of 10 percent for right leg lumbosacral radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124, 4.124a; Diagnostic Codes 8699-8620 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluations following the grant of service connection for lumbar disc disease and lumbar radiculopathy.  Courts have held that, once service connection is granted, the claim is substantiated and  additional notice is not required.  In this situation, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See June 2008 VCAA Notice Response, May 2011 BVA hearing transcript; May 2015 BVA hearing transcript, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims in this appeal.  Service treatment records, post-service treatment records, statements and claims submissions have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claims have been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran has also been afforded several VA examinations in relation to his claims, specifically in September 2008, September 2010, October 2012 and March 2016.  The Board finds the above-referenced examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In terms of evaluating the Veteran's pain on motion, the Board observes that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this instance, while the VA examinations of record do not specifically reference pain on passive motion and when non-weight-bearing, the Board finds it appropriate to proceed with its evaluation of the Veteran's appeal since the VA examination reports of record reflect active range of motion and pain upon weight-bearing testing, evidence more supportive of the Veteran's claims, than would be seen on passive range of motion or non-weight bearing.  Thus, the Board finds that the VA examinations of record, along with the other medical and lay evidence of record, is adequate to rate the Veteran's service-connected lumbar disc disease and lumbar radiculopathy.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition to the foregoing, the Veteran was afforded the opportunity to testify before the Board in support of his claims.  A transcript of his most recent hearing, which occurred in May 2015, has been associated with the claims file.  This transcript reveals that the undersigned discussed the issues that are on appeal.  The undersigned focused on what was needed to substantiate the Veteran's claims and sought to identify any further evidence that might be available to support his claims.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran is currently service-connected for lumbar disc disease and has been assigned a disability rating of 10 percent prior to March 7, 2016; and a 20 percent disability rating thereafter.  He has also been service-connected for lumbar radiculopathy in the right lower extremity, rated as 10 percent disabling effective October 4, 2012.  In this appeal, the Veteran argues that higher disability ratings are warranted.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Because the Veteran is challenging the initially assigned disability ratings, the claims have been in continuous appellate status since the original assignments of service connection.  The evidence to be considered includes all evidence proffered in support of the original claims.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

The Veteran's lumbar disc disease is rated pursuant to Diagnostic Code 5237 (lumbosacral or cervical strain), under the General Rating Formula for Diseases and Injuries of the Spine.

Pursuant to the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 235 degrees or that muscle spasms or guarding not resulting in an abnormal gait or abnormal spinal contour; a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (emphasis added).  The criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4):  Round each range of motion measurement to the nearest five degrees.  Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Diagnostic Code 5243 sets forth the rating criteria for the spinal disorder intervertebral disc syndrome.  This disorder can be evaluated under either the General Eating Formula for Diseases and Injuries of the Spine or under a Formula for rating intervertebral disc syndrome based upon incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Lumbar disc disease prior to March 7, 2016

Turning to the record in this case, the Board finds that the evidence does not support an initial rating in excess of 10 percent for service-connected lumbar disc disease prior to March 7, 2016.  In this regard, the medical evidence of record dated prior to March 2016 shows that the Veteran's lumbar spine has never been characterized by symptomatology such as muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour.  The evidence has not shown that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or that he had a combined range of motion of the thoracolumbar spine not greater than 120 degrees prior to March 7, 2016, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this regard, the evidence shows that the Veteran had x-rays taken of his back in December 2006 in response to complaints of low thoracic pain.  The x-rays showed mild scoliosis with convexity to the right.  The radiologist's impression was mild scoliosis of the thoracic spine.  A February 2007 chiropractic note indicates that the Veteran's lumbar spine active range of motion (ROM) was within normal limits for flexion, extension and lateral bending with mild pain at end range of extension and right side bending at that time.  The Veteran was subsequently diagnosed with Lumbar Region Myalgia / Myositis Lumbosacral Sprain. 

In August 2008, the Veteran was seen by a VA healthcare provider with complaints of back pain.  A September 2008 VA examination revealed ROM of forward flexion to 85 degrees (normal flexion is zero to 90 degrees); extension to 30 degrees (normal extension is zero to 30 degrees); left and right side bend to 30 degrees (normal lateral flexion is zero to 30 degrees); and left and right rotation to 40 degrees (normal lateral rotation is zero to 30 degrees), without significant pain.  The Veteran's combined range of motion of the thoracolumbar spine at that time was 255 degrees.  

In a March 2010 letter from the Veteran's private doctor, A.C., M.D., Dr. C. set forth findings of the Veteran's physical examination.  In this regard, he noted that the Veteran had a normal gait pattern and a steady station of the lower back.  In terms of ROM, the doctor reported that the Veteran had a loss of lumbar flexion to terminal 80 degrees; and therefore he was lacking 10 degrees to 20 degrees of motion.  The doctor indicated that the Veteran's extension was limited to 30 degrees.  Lateral bending and rotation were not tested.  

In a July 2010 letter, Dr. C. indicated that updated MRIs and plain x-rays showed evidence of bony spondylitic changes at L4-L5 with facet arthrosis and broad based central, paracentral disc herniation of L4-L5 that could be seen with disc desiccation.  He opined that the Veteran had a disability of approximately 50 percent to 60 percent in relation to his lower back.  There was clearly evidence of
A September 2010 VA examination report reveals that the Veteran was found to have tenderness in the L4-L5 area.  ROM was noted as forward flexion from 0 to 90 degrees, with pain from 70 to 90 degrees (normal flexion is zero to 90 degrees).  Extension was from 0 to 30, with pain from 20 to 30 degrees (normal extension is zero to 30 degrees).  Right lateral flexion and left lateral flexion were 0 to 30 degrees with no pain (normal lateral flexion is zero to 30 degrees), and right and left lateral rotation was 0 to 30 degrees with no pain (normal lateral rotation is zero to 30 degrees).  Thus, the Veteran had a combined range of motion of the thoracolumbar spine of 240 without pain being considered; and a combined range of motion with pain of 210 degrees (at worst).  After successful repetition, there was no change in the ROM or worsening of pain, increased pain or increased fatigue.  The Veteran's gait was reported to be normal.  The Veteran reported no incapacitating episodes of back pain in the previous twelve months.  An MRI of the Veteran's lower back showed L4-L5 disc disease; and the Veteran was ultimately diagnosed with lumbar disc disease.  The examiner opined that it was as least as likely as not that the Veteran's back pain was related to service.   Based upon this opinion, the Veteran was granted service connection for lumbar disc disease.   

Almost two years later, the Veteran was seen for a medical examination in relationship to a motor vehicle accident.  During this March 2012 examination, the Veteran was noted as ambulating with a normal gait and station; steadily for tiptoe heel and tandem gait.  In terms of ROM, the examiner reported that the Veteran had full range of motion of the lumbar spine for forward flexion, but had limited extension of 15 degrees.  The examiner reported that the Veteran had 5/5 musculoskeletal strength throughout all myotomes of the bilateral lower extremities; and that his sensation was intact to light touch throughout all dermatonnes of the bilateral lower extremities.  

A June 2012 record indicates that the Veteran's neuromusculoskeletal examination revealed that he was able to rise from the seated position without difficulty.  He was able to heel and toe rise in the weight-bearing position.  He was also noted to ambulate with normal gait and station.  Lastly, he was reported to exhibit symmetric bulk and tone. 

An October 2012 VA examination report reflected ROM testing of the Veteran's thoracolumbar spine of forward flexion to 70 degrees (painful motion beginning at 60 degrees), extension to 20 degrees (painful motion beginning at 10 degrees), right lateral flexion to 20 degrees (painful motion beginning at 10 degrees), left lateral flexion to 20 degrees (painful motion beginning at 10 degrees), right lateral rotation to 23 degrees (painful motion beginning at 20 degrees) and left lateral rotation to 30 or more degrees (painful motion beginning at 20 degrees).  Calculating the Veteran's combined range of motion of the thoracolumbar spine, the Veteran's ROM without pain was 183 degrees.  With pain, the Veteran's combined ROM was 130 degrees.  There was objective evidence of pain on motion.  Repetitive testing could not be conducted due to concerns for the Veteran's safety and his pain.  Based on the examination, the Veteran was found to have additional functional loss with repetitive motion that consisted of less movement than normal and pain on movement.  However, the examiner found no evidence of guarding or muscle spasm of the thoracolumbar spine.  The examiner also noted that the Veteran had not had any incapacitating episodes of spine disease during the previous 12 months.  Based upon this examination report, the Veteran was service-connected for lumbar radiculopathy of the right lower extremity and assigned a 10 percent evaluation effective October 4, 2012 (the date of the VA examination).

Although the claims file contains VA medical records dated from January 2012 to January 2016, the majority of these records are either duplicates or not relevant to the issues on appeal.  

In April 2015, the Veteran underwent a repeat consultation by Dr. C.  During this examination, the Veteran's lumbar spine showed a normal gait pattern and a steady station.  Lumbar flexion was limited to approximately 60 degrees, extension was limited to 30 degrees and lateral bending to 40 degrees bilaterally as measured by goniometry.  Rotation about the Veteran's hips was reported to be limited from 10 degrees to 15 degrees, with pain.  Calculating the Veteran's combined range of motion of the thoracolumbar spine, the Veteran's ROM with or without pain was approximately 150 degrees.  

Most recently, the Veteran was afforded a VA examination in March 2016.  At that time, his ROM was marked by the examiner as being abnormal.  Forward flexion was noted to be 60 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees and left lateral rotation to 10 degrees.  Calculating the Veteran's combined range of motion of the thoracolumbar spine, the Veteran's ROM was 110 degrees.  No additional loss of function or range of motion after three repetitions was found.  The Veteran was noted as having muscle spasms resulting in an abnormal gait, without guarding. The examiner noted that there was objective evidence of pain with weight-bearing.  However, he also indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran was not found to have radiculopathy, other neurologic abnormalities or intervertebral disc syndrome.    

Viewing the record prior to March 2016, the evidence contains numerous instances in which the Veteran has been noted as having a normal gait; and even though he has experienced muscle spasms during this time, none were shown to result in an abnormal spinal contour.  A review of the evidence also reveals that Veteran's lumbar spine was always at least as or greater than 60 degrees; and his combined range of motion of the thoracolumbar spine has always been greater than 120 degrees.  In addressing functional loss, such a finding due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston, supra.  In the instant case, the Veteran has consistently complained of lumbar spine pain as noted in his VA treatment records and the VA examinations of record.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even 
though a range of motion may be possible beyond the point when pain sets in.  See Powell, supra; Hicks, supra.

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine that was not greater than 170 degrees, or ankylosis of the lumbar spine, at any time prior to March 2016.   Even when the Veteran was found in his October 2012 examination to have additional functional loss with repetitive motion that consisted of less movement than normal and pain on movement, the Veteran's forward flexion with painful motion was noted to begin at 60 degrees; and the Veteran's combined range of motion of the thoracolumbar spine with pain resulted in a ROM of 130 degrees (symptomatology that would fall within the 10 percent rating criteria for Diagnostic Code 5237).  Thus, even though pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see also 38 C.F.R. § 4.40.  In this case, the medical evidence does not reveal that the Veteran has additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the now assigned 10 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's lumbar disc disease prior to March 7, 2016 even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected lumbar disc disease has resulted in intervertebral disc syndrome (IVDS) with incapacitating episodes as described under Diagnostic Code 5243.  However, no physician has diagnosed the Veteran with IVDS.  Moreover, the Veteran has denied incapacitating episodes (see September 2010 VA examination report, p. 2), and VA examinations and clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine disorder that meet the requirements set forth in Diagnostic Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes.

Lastly, in addition to considering the orthopedic manifestations of a back disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, in terms of other abnormalities, the Board observes that the Veteran has not alleged, and the evidence does not show, that he has bladder impairment or bowel impairment as a result of his service-connected lumbar disc disease.  The record does reveal the neurologic abnormality of lumbar radiculopathy, which will be discussed in more detail below.  Other than the Veteran's service-connected lumbar spine radiculopathy, the Board finds that, at no time during the appeal period, has the Veteran's service-connected lumbar strain resulted in neurological impairment. 

In conclusion, the Board finds that a disability rating in excess of 10 percent prior to  March 7, 2016 is not warranted; and the claim must be denied.  

Lumbar disc disease from March 7, 2016

As referenced above, the Veteran was afforded a VA examination in March 2016.  Based upon the examination results, the RO increased the Veteran's lumbar disc disability rating from 10 percent to 20 percent effective from the date of the examination.  

As mentioned previously, the March 2016 VA examination reflects ROM testing with forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees and left lateral rotation to 10 degrees.  Calculating the Veteran's combined range of motion of the thoracolumbar spine, the Veteran's ROM was 110 degrees.  No additional loss of function or range of motion after three repetitions was found.  The Veteran was noted as having muscle spasms resulting in an abnormal gait, without guarding.  The examiner reported that there was objective evidence of pain with weight-bearing.  However, he also indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  This symptomatology falls within the rating criteria for a 20 percent disability rating under diagnostic code 5237 since the Veteran's forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; and his 110 degree combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  

However, the assignment of the next higher rating (i.e., 40 percent), is not warranted in this case because there is no evidence of the Veteran's forward flexion of the thoracolumbar spine being 30 degrees or less or that the Veteran experiences favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Board finds that a disability rating in excess of 20 percent from March 7, 2016 is not warranted; and the claim must be denied.  

Lumbar radiculopathy effective October 4, 2012

In a June 2008 statement, the Veteran reported that he had constant and persistent back pain with paresthesia in the right leg that he associated with service.  During his September 2008 VA examination, he also complained of low back pain that radiated down his right leg into his toes.  September 2008 VA examination report, 
p. 3.  In March 2010, the Veteran's doctor indicated in a letter to VA that the Veteran showed evidence of paresthesias in the lower extremities.  See March 2010 letter from A.C., M.D.  The doctor also reported that he found clear evidence of decreased sensation in the Veteran's lower right extremity in the L5 nerve root distribution to pinprick and in light touch.  Id. 

Other evidence in the claims file reflects the Veteran's reports of radiating back pain.  For instance, during his September 2010 VA examination, the Veteran reported radiation of his back pain into his right leg; that this pain was intermittent; and that it happened at least 5 to 6 times each day.  See September 2010 VA examination report, pgs. 1, 2.  At the time of his October 2012 VA examination, the Veteran reported that he experienced back pain that sometimes tingled going down his right leg.  The examiner indicated that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  In doing so, the examiner reported that the Veteran's nerve roots L4/L5/S1/S2 and S3 were involved with the radiculopathy; and that the severity of the radiculopathy was mild.  

The Veteran's lumbar radiculopathy is rated by analogy under Diagnostic Codes 8699-8620.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Under Diagnostic Code 8620, mild incomplete paralysis warrants a 10 percent rating.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  A maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

Given the evidence referenced above, particularly the October 2012 VA examiner's opinion that the Veteran's right leg radiculopathy was mild in severity, the Board finds that the Veteran was appropriately assigned a 10 percent disability rating for his symptomatology.  To warrant a 20 percent rating, the Veteran's radiculopathy would have to result in moderate incomplete paralysis.  As there is no such evidence in the claims file, a disability rating in excess of 10 percent is denied.  

However, after considering the evidence revealing the Veteran's consistent complaints of radiculopathy since the time he filed his initial claim, the Board finds that the Veteran is entitled to a 10 percent rating throughout the course of the appeal.  Therefore, the Board assigns an effective date of July 25, 2008 for the Veteran's service-connected lumbar radiculopathy of the right leg.

Extraschedular considerations 

In terms of evaluating the Veteran's service-connected lumbar disc disease and lumbar radiculopathy on an extraschedular basis, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

In short, there is some evidence of record indicating that the Veteran's back condition impacts his ability to work because of certain limitations placed upon him, such as not being able to lift things over 25 pounds, the need to avoid repetitive bending, walking/standing for longer than 10 minutes, etc.  See May 2015 BVA hearing transcript; March 2016 VA examination report.  However, there is nothing in the record to indicate that these limitations, or any other limitations, causes impairment with employment over-and-above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)  (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. §3.321 (b)(1) is not warranted.  

Lastly, in adjudicating the current appeal, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  In doing so, the Board observes that the Veteran is currently employed and the evidence of record does not raise the issue of unemployability.   Therefore, the issue is moot in terms of the current appeal.  

The Board finds that the preponderance of the evidence is against assigning a disability rating in excess of 10 percent prior to March 7, 2016, and a 20 percent disability rating thereafter, for lumbar disc disease.  The Board finds that the preponderance of the evidence is against assigning a disability rating in excess of 10 percent for lumber radiculopathy of the right leg.  However,  resolving doubt in the Veteran's favor, the Board finds that an effective date of July 25, 2008 is warranted for the Veteran's service-connected lumbar radiculopathy. 


ORDER

An initial disability rating in excess of 10 percent for lumbar disc disease prior to March 7, 2016 is denied.

An initial disability rating in excess of 20 percent for lumbar disc disease from March 7, 2016 is denied.

An initial disability rating in excess of 10 percent for lumbar radiculopathy in the right lower extremity is denied.

An effective date of July 25, 2008 for the Veteran's 10 percent disability rating for lumbar radiculopathy in the right lower extremity is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


